                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: }/('1_ /"J-D



 RICHARD J. CAPAK,

                             Plaintiff,
                                                              No.    18-CV-4325 (RA)
                        V.

                                                                       ORDER
 TAUHEED EPPS also known as 2 CHAINZ
 and RORY DORALL SMITH,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On February 7, 2020, without previously requesting leave to file any document under seal,

Plaintiff Richard J. Capak filed his opposition to Defendant Tauheed Epps' motion for summary

judgment, the supporting Declaration of Chad B Russell, and a response to Defendant Epps' Rule

56.1 Statement of Material Facts in redacted form on the docket. See Dkts. 78-80. In response to

the Court's order, on February 13, 2020, Plaintiff filed a letter seeking to file these three documents

in redacted form, suggesting that sealing is warranted because the documents were marked

"Confidential" and/or cited other documents marked "Confidential" in this case. Under the

standard set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), this

request is denied.

       As the Court has previously stated, it is well established that "documents submitted to a

court for its consideration in a summary judgment motion are-as a matter oflaw-judicial

documents to which a strong presumption of access attaches, under both the common law and the

First Amendment." Giuffre v. Maxwell, Nos. 16-3945, 18-2868, 2019 WL 1150037, a *l (2d Cir.

Mar. 11, 2019) (quoting Lugosch, 435 F.3d at 121). While the Court recognizes that Plaintiff's

intent was to comply with the Confidentiality Order signed by Judge Parker, "the fact that the
parties have designated certain documents as confidential among themselves does not mean that

they have rebutted the 'strong presumption of public access to court records' that exists in federal

courts." NRW, Inc. v. Bindra, No. 12 Civ. 8555 (RJS), 2013 WL 12353961, at *1 (S.D.N.Y. Oct.

24, 2013) (quoting Video Software Dealers Assoc. v. Orion Pictures Corp., 21 F.3d 24, 26 (2d Cir.

1994)); see also City ofAlmaty, Kazakhstan v. Ablyazov, No. 15-CV-5345 (AJN), 2019 WL

4747654, at *5 (S.D.N.Y. Sept. 30, 2019) ("[E]ven if material is properly designated as Confidential

or Highly Confidential by a protective order governing discovery, that same material might not

overcome the presumption of public access once it becomes a judicial document.") (citation

omitted); American Broadcasting Cos., Inc. v. Aereo, Inc., No. 12 Civ. 1540 (AJN), 2013 WL

12338472, at *2 (S.D.N.Y. June 24, 2013) ("Nor can the parties rely on their protective order as

providing a justification for their requests for documents to be filed under seal.") (citing Lugosch,

435 F.3d at 126). Although sealing may be appropriate with respect to certain confidential

information, Plaintiff has not shown why sealing is justified under the Lugosch standard.

         Accordingly, Plaintiffs request to seal or file any of these documents in redacted form is

denied. No later than February 17, 2020, Plaintiff shall file unredacted versions of his opposition to

Defendant Epps' motion for summary judgment, Declaration of Chad B Russell, and response to

Defendant Epps' Rule 56.1 Statement of Material Facts on the docket.

SO ORDERED.
                                                              7
Dated:      February 14, 2020
            New York, New York

                                                   Ronhi~Abrams
                                                   United States District Judge




                                                       2
